Citation Nr: 0925898	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
diabetic retinopathy.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to May 
1988.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

Throughout the course of this appeal, the veteran has raised 
several new claims which have not been developed for 
appellate review.  The issue of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for the residuals of a 
fracture of the vertebra at the C-2 level was raised in 
December 2001 and referred to the RO four times, in January 
2004, March 2006, November 2007, and August 2008.  The issue 
of entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities was raised as an inferred claim and 
referred to the RO in March 2006, November 2007, and August 
2008.  The issue of entitlement to service connection for 
hepatitis C was raised in May 2006 and referred to the RO in 
November 2007 and August 2008.  The issue of entitlement to a 
separate compensable evaluation for bilateral diabetic 
neuropathy was raised in a May 2009 letter.  All four of 
these issues are once again referred to the RO for 
appropriate disposition.


FINDING OF FACT

The medical evidence of record shows that the veteran's most 
severe level of corrected visual acuity was 20/25 in the 
right eye and 20/70 in the left eye.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no more, 
for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 
6079 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in August 2001 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in May 
2004, April 2006, and September 2008 after which the claim 
was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.

A VA examination was provided to the veteran in March 2008 in 
connection with his claim, but the veteran failed to report 
for the examination.  The evidence of record shows that the 
veteran was provided with proper notice scheduling the 
examination at his last known address in February 2008.  The 
notice was not returned as undeliverable.  While VA has a 
duty to assist the veteran in the development of his claim, 
that duty is not "a one-way street."  If the veteran wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Accordingly, VA's 
duty to assist has been satisfied with respect to the 
provision of medical examinations.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for diabetic retinopathy of the left eye 
was granted by an April 2002 rating decision.  The RO found 
that a noncompensable evaluation was warranted, and thus 
rated the disability with the veteran's service-connected 
diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 
7913, effective May 13, 1988.


A February 2002 VA eye examination report stated that records 
showed that the veteran had diagnoses of mild diabetic 
retinopathy, refractive amblyopia of the left eye, and 
refractive errors of both eyes.  On physical examination, the 
veteran's uncorrected right eye visual acuity was 20/30 at 
distance and 20/20 at near.  Corrected right eye visual 
acuity was 20/20 at both distance and near.  Uncorrected left 
eye visual acuity was 20/200 at distance and 20/100 at near.  
Corrected left eye visual acuity was 20/60 +2 at distance and 
20/50 at near.  There was no diplopia in any field of gaze 
and the visual field was full and normal.  Pupillary 
reactions were equal, round, and reactive.  There was no 
afferent papillary defect present.  Extraocular muscle 
movements were full and slit lamp examination revealed clear 
lids and conjunctiva in both eyes.  The corneae were clear 
except for a small central scar of the right cornea.  The 
crystalline lens was clear in both eyes.  The anterior 
chamber was opened a grade 4 in both eyes.  Applanation 
tonometry measured 22 mmHg in the right eye and 23 mmHg in 
the left eye.  Dilated fundoscopy revealed cup-disk ratio of 
0.2 and shallow cupping in both eyes.  The maculae were large 
and bright in both eyes.  There were several dot hemorrhages 
noted in the nasal portion of the left eye, as well as some 
questionable exudate superior to the macula in the arcuate 
region of the left eye.  The diagnosis was mild, 
nonproliferative diabetic retinopathy of the left eye, 
refractive amblyopia of the left eye, and refractive error in 
both eyes.

In a March 2003 VA outpatient optometry report, the veteran 
reported that he cut his cornea in 1987.  On physical 
examination, the veteran's corrected right eye visual acuity 
was 20/20 and his corrected left eye visual acuity was 20/60.  
His pupils were equal, round, and reactive to light and 
negative for afferent pupillary defect.  Extraocular muscle 
movements were full in both eyes.  The impression was no 
diabetic retinopathy, refractive error, and anisocytosis.

A June 2005 VA medical examination report stated that the 
veteran did not complain of any visual problems.  On physical 
examination, no diabetic retinopathy was seen.

In a July 2005 VA outpatient optometry report, the veteran 
complained of burning eyes a few times per week.  He reported 
that his vision was "ok," his glasses worked well, and his 
distance vision was blurry in both eyes.  On physical 
examination, the veteran's uncorrected right eye visual 
acuity was 20/50 and his uncorrected left eye visual acuity 
was 20/400.  The veteran's corrected right eye visual acuity 
was 20/25 and his corrected left eye visual acuity was 20/70.  
His pupils were equal, round, and reactive to light and 
negative for afferent pupillary defect.  Extraocular muscle 
movements were full in both eyes.  The impression was mild 
nonproliferative diabetic retinopathy of both eyes with 
borderline cotton-spot macular edema of the right eye without 
thickening, refractive amblyopia greater in the left eye than 
the right eye, and foreign body corneal scar in the right 
eye.

In a January 2006 VA outpatient optometry report, the veteran 
reported that his vision was about the same.  On physical 
examination, the veteran's corrected right eye visual acuity 
was 20/25 and his corrected left eye visual acuity was 20/60.  
His pupils were equal, round, and reactive to light and 
negative for afferent pupillary defect.  Extraocular muscle 
movements were full in both eyes.  The impression was mild 
nonproliferative diabetic retinopathy of both eyes, 
refractive amblyopia greater in the left eye than the right 
eye, and foreign body scar in the right eye.

An August 2006 VA diabetes mellitus examination report stated 
that the veteran had a history of diabetic retinopathy.  On 
physical examination, the veteran's pupils were equal, round, 
reactive to light, and reactive to accommodation, 
bilaterally.  The anterior chambers were clear and no arcus 
senilis was present.  The conjunctiva was clear, not 
injected, and not pale.  The diagnoses did not discuss the 
veteran's eyes.

An October 2006 Social Security Administration disability 
examination report stated that on physical examination, the 
veteran's corrected right eye visual acuity was 20/25 and his 
corrected left eye visual acuity was 20/30.  The examiner 
stated that the veteran had mild diabetic retinopathy of both 
eyes with clinically significant macular edema of the right 
eye confirmed with non contact fundoscopy as well as with 
optical coherence tomography.

A January 2007 VA outpatient optometry report stated that on 
physical examination, the veteran's corrected right eye 
visual acuity was 20/25 and his corrected left eye visual 
acuity was 20/40.  Extraocular muscle movements were full in 
both eyes.  His pupils were equal, round, and reactive to 
light and negative for afferent pupillary defect.  The 
impression was lipid exudate with cotton-spot macular edema 
of the right eye.

In a March 2007 VA outpatient optometry report, the veteran 
reported that his vision was blurry but stable since the last 
examination.  On physical examination, the veteran's 
corrected right eye visual acuity was 20/30 and his corrected 
left eye visual acuity was 20/50.  His pupils were equal, 
round, and reactive to light and negative for afferent 
pupillary defect.  The impression was mild nonproliferative 
diabetic retinopathy of both eyes with cotton-spot macular 
edema status post focal of the right eye, refractive 
amblyopia greater in the left eye than the right eye, and 
anisometropia.

Although no diagnostic code specifically directs evaluation 
of diabetic retinopathy, unlisted medical conditions may be 
rated under the criteria of a closely related disease or 
injury if the conditions are closely analogous in terms of 
affected functions, anatomical localization, and 
symptomatology.  See 38 C.F.R. § 4.20.  Diabetic retinopathy 
is most closely analogous with impairment of central visual 
acuity.  Accordingly, for the purposes of this appeal, the 
veteran's diabetic retinopathy will be evaluated under 
Diagnostic Codes 6061 though 6079.

In this regard it is noted that diabetic retinopathy is often 
rated under Diagnostic Codes 6000 through 6008.  However, 
these provisions contemplate diseases that result in 
inflammation of the eye, hemorrhage of the eye, detachment of 
the retina, or unhealed injury of the eye.  These symptoms 
are not similar to the veteran's currently diagnosed mild 
nonproliferative diabetic retinopathy which is predominantly 
manifested by impairment of visual acuity.  Accordingly, 
those diagnostic codes are not for consideration in 
determining the proper rating for the issue on appeal.  In 
addition, while the medical evidence of record consistently 
shows that other eye disorders have been diagnosed, these are 
separate disorders for which service-connection has not been 
granted.  Accordingly, any eye symptomatology that 
corresponds with these other disorders is not for 
consideration in the issue on appeal.


Central visual acuity is rated on the basis of best distant 
vision obtainable after best correction by glasses, except in 
the case of keratonus in which contact lenses are required.  
38 C.F.R. § 4.75 (2008).  Keratonus is not shown to be 
present in this case.  The medical evidence of record 
includes numerous measurements of the veteran's corrected 
visual acuity.  In February 2002, the veteran had corrected 
visual acuity of 20/20 in the right eye and 20/60 in the left 
eye.  In March 2003, the veteran had corrected visual acuity 
of 20/20 in the right eye and 20/60 in the left eye.  In July 
2005, the veteran had corrected visual acuity of 20/25 in the 
right eye and 20/70 in the left eye.  In January 2006, the 
veteran had corrected visual acuity of 20/25 in the right eye 
and 20/60 in the left eye.  In October 2006, the veteran had 
corrected visual acuity of 20/25 in the right eye and 20/30 
in the left eye.  In January 2007, the veteran had corrected 
visual acuity of 20/25 in the right eye and 20/40 in the left 
eye.  In March 2007, the veteran had corrected visual acuity 
of 20/30 in the right eye and 20/50 in the left eye.

Applying these results to 38 C.F.R. § 4.84, Table V, Ratings 
for Central Visual Acuity Impairment, shows that a 10 percent 
evaluation is warranted for the symptoms shown in February 
2002, March 2003, July 2005, January 2006, and March 2007.  A 
noncompensable evaluation is warranted for the symptoms shown 
in October 2006 and January 2007.  As the noncompensable 
evaluation was only found during a 4 month period and was 
preceded and succeeded by 10 percent evaluations, the 
disability picture more nearly approximates the criteria for 
a 10 percent evaluation.  See 38 C.F.R. § 4.7 (2008).  As 
such, a 10 percent evaluation is warranted under Diagnostic 
Code 6079.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected eye 
disorder with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the assigned 
10 percent rating for diabetic retinopathy inadequate.  The 
Veteran's diabetic retinopathy is evaluated as visual acuity 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6079, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disability.  Id.  As noted above, the evidence 
of record demonstrated that the medical evidence of record 
shows that the Veteran's most severe level of corrected 
visual acuity was 20/25 in the right eye and 20/70 in the 
left eye.  When comparing this finding with the criteria in 
the Schedule, the Board finds that the Veteran's clinical 
findings are congruent with the criteria represented by a 10 
percent disability rating for diabetic retinopathy.  A rating 
in excess of 10 percent is provided for certain 
manifestations of the service-connected diabetic retinopathy 
but the medical evidence reflects that those manifestations 
are not present in this case at any time during the appeal 
period.  See Hart, 21 Vet. App. at 515.  

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that that referral for an 
extraschedular rating is not required.  38 C.F.R. § 3.321(b); 
Thun, 22 Vet. App. at 115.  

After a review of the evidence, there is no medical evidence 
of record that would warrant a rating in excess of 10 percent 
for the veteran's diabetic retinopathy under any rating 
criteria at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 
Vet. App. at 510.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
evaluation in excess of 10 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

An evaluation of 10 percent for diabetic retinopathy is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


